Title: To Benjamin Franklin from Gruel, 28 December 1776
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin



Monsieur
Nantes ce 28: Xbre: 1776.
Je ne suivrai point l’usage, ni ne vous ferai de compliment du jour; le sentiment ne connoit pas ce language; je me bornerai à vous exprimer la sincerité des voeux que je forme pour vous en ce nouvel an: je vous souhaite, monsieur, une continuation de parfaite santé une issue satisfaisante dans vos glorieux projets, et l’accomplissement en entier de tout ce que vous pouvés desirer; j’ose egalement vous demander la Continuation de votre bienveillance, je tacherai de la meriter par mon sincere, et inviolable attachement.
Toute ma famille se joint à moy, et me charge de vous faire agreer les souhaits qu’elle fait pour tout ce qui peut contribuer à votre entiere satisfaction pendant le Cours de l’année Nouvelle, elle vous prie d’etre bien persuadé de la sincerité de ses voeux, et de permettre ainsy que moy que Messieurs vos fils trouvent icy les mêmes voeux que nous faisons unaniment pour tout ce qui peut leur etre agreable.
Mes amis Messieurs Tourton & Baur Banquiers à Paris, dont la reputation Egale l’honeteté, et la solidité en tout genre, desirent d’avoir l’honneur de vous voir, ils m’ont ecrit, et me prient de vous engager de leur permettre de vous presenter leurs devoirs, et de vous offrir leurs services; j’ose esperer, Monsieur, que vous voudrés bien leur donner la permission de cultiver votre connoissance pendant votre sejour en la capitalle; je leur remêts en consequence par ce courier une lettre pour vous, persuadé que vous voudrés bien leur faire acceüil. Je suis avec Respect, Monsieur, Votre tres humble et tres obeïssant serviteur
J Gruel


J’ay envoyé un exprès porter une lettre a Monsieur Wilcken. Je la crois de vous, elle m’est venû par ce courier, j’ay crû reconnoitre votre cachet, ce qui m’a determiné à expedier un exprès, crainte qu’elle ne fut pressée, elle sera rendüe aujourdhuy à 4. heures.
Cy joint la relation d’un Capitaine parti de Dartsmouth le 17: 9bre. dernier. Je m’empresse de vous la faire passer, ce Capitaine est arrivé a Bordeaux le 24. Courant.
J’ay eû aujourd’huy arrêt entre mes mains de la part des chargeurs du navire la vigne qui a ete pris par la fregate la represaille. Ces messieurs se disant chargeurs, et proprietaires des vins et eaux de vies chargés dans le susdit batiment, pretendent à une somme de soixante quatre mille livres montant du susdit chargement. Ils demandent en outre celle de seize mille livres pour le navire, et une indemnité de dix mille livres. Ils paroissent porter leur pretention bien haut. Je vais constituer Procureur, et renvoyer ces Messieurs à Mr. Wilckes; je pense que vû le Bon vent la fregate aura mis dehors; j’auray l’honneur de vous instruire des suittes de cette affaire.

 
Notation: Lett. from J Gruel Nants 28 Decr 1776.
